EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Ignatowski on May 12, 2022.

The application has been amended as follows: 

1. 	(Currently amended) Heating apparatus for thermally processing a part, comprising: 
a lower heating assembly including: 
a table formed of a thermally conductive material and defining a table surface; and 
a table inductive heating circuit thermally coupled to the table and configured to 
generate a processing temperature at the table surface, the table inductive 
heating circuit comprising a plurality of table induction coil circuits electrically coupled in parallel with each other, wherein each of the plurality of table induction coil circuits includes a table electrical conductor and a table smart susceptor having a Curie temperature; and 
an upper heating assembly movable relative to the lower heating assembly, the upper heating assembly including: 
a heating blanket having a heating surface, wherein the heating blanket is 
formed of a pliant material and includes a blanket inductive heating 
circuit configured to generate the processing temperature at the 
heating surface of the heating blanket, the blanket inductive heating 
circuit comprising a plurality of blanket induction coil circuits electrically 
coupled in parallel with each other, wherein each of the plurality of 
blanket induction coil circuits includes a blanket electrical conductor 
and a blanket smart susceptor having a Curie temperature;
a tool formed of [[a]] the thermally conductive material 
having a base surface configured to engage the table surface of the 
table and a tooling surface opposite the base surface, wherein the 
tooling surface has a contoured shape that is non-planar 

 and the thermally conductive material is a metal; and 
a side dam that extends away from the table surface, abuts the tool, and 
surrounds a perimeter of the tool; 
wherein the tooling surface of the tool is configured to engage a first surface of 
the part and the heating surface of the heating blanket is configured to 
engage a second surface of the part opposite the first surface of the 
part.

Reasons for Allowance
Claims 1-16 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The side dam amendment overcomes the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113. The examiner can normally be reached Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELSEY C. GRACE
Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742